

Exhibit 10.96
PERFORMANCE UNIT AGREEMENT
[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), you [name] were granted [number] Performance Units (your
“Performance Units”), and approves and ratifies such grant. Your Performance
Units are subject to the terms and conditions of the MetLife, Inc. 2015 Stock
and Incentive Compensation Plan (the “Plan”) and this Performance Unit Agreement
(this “Agreement”), which includes the Award Agreement Supplement (the
“Supplement”). Please note that the Supplement includes terms for forfeiture of
your Performance Units under some circumstances. Any payment due under this
Agreement may be made by any one or more Affiliates (the “Paying Affiliate”).
Standard Terms.
(a) These terms are the “Standard Terms” and will apply to your Performance
Units except in so far as Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”) apply.
(b) The Performance Period for your Performance Units will begin on January 1,
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. After the conclusion of the Performance
Period, the Committee shall certify in writing the number of Performance Units
payable in accordance with these Standard Terms (your “Final Performance
Units”), and your Final Performance Units will be due and payable in cash equal
to the Closing Price on the date the Committee determines your Final Performance
Units. Your Final Performance Units will be due and payable at the time
specified in Section S-8 (“Timing of Payment”).
(c) If the Committee determines in writing that the Company met one or more of
the Section 162(m) Goals, then you will be eligible for a payment of up to 175%
of your Performance Units. Notwithstanding any other terms of this Agreement,
your payment may not exceed this amount.
(d) If, under Section (c) of these Standard Terms, you are eligible for a
payment, the Committee will determine your Final Performance Units by
multiplying your Performance Units by the “Final Performance Factor.” The Final
Performance Factor means a percentage (from zero to 175%) determined by the
Committee in its discretion. In exercising its discretion, the Committee may
consider the average of two performance factors (each from zero to 175%),
described in (1) and (2) below, subject to the cap determined by (3) below, if
applicable, or such other considerations as it finds appropriate.
(1) The first performance factor will be based on the Company’s annual
performance during the Performance Period with respect to Operating Return on
Equity compared to its three-year business plan, as determined by the Committee
in its discretion. In exercising its discretion, the Committee may refer to the
guidelines in

1



--------------------------------------------------------------------------------



Performance Factor Appendix 1 to this Agreement, or such other considerations as
it finds appropriate.
(2) The second performance factor will be based on the Company’s performance
with respect to Total Shareholder Return during the Performance Period compared
to the Company’s peer companies, as determined by the Committee in its
discretion. In exercising its discretion, the Committee may refer to the list of
peer companies and guidelines in Performance Factor Appendix 2 to this
Agreement, or such other considerations as it finds appropriate.
(3) In determining the Final Performance Factor in its discretion, the Committee
may consider whether the Company’s Total Shareholder Return for the Performance
Period is zero or less, and if so may, in its discretion, choose to set the
Final Performance Factor at the lesser of (a) the average of the percentages
determined under Sections (d)(1) and (2) of these Standard Terms; or (b) 100%.
IN WITNESS WHEREOF, the Global Affiliate has caused this agreement to be offered
to you, and you have accepted this Agreement by the electronic means made
available to you.

2





--------------------------------------------------------------------------------



Performance Factor Appendix 1
to Performance Unit Agreement
Operating Return on Equity Performance Factor Guidelines
 
Below Threshold
Threshold
Between Threshold and Target
Target
Between Target and Maximum
Maximum
Above Maximum
Performance Result
0% - 79%
80%
81% - 99%
100%
101% - 119%
120%
121% +
Performance Factor
0%
25%
For each 1% the performance result is above 80%, add 3.75% to the threshold
performance factor of 25%.
100%
For each 1% the performance result is above 100%, add 3.75% to the target
performance factor of 100%.
175%
175%



Guideline Examples
Performance Result
Performance Factor
79%
0
%
80%
25
%
85%
43.75
%
90%
62.50
%
95%
81.25
%
100%
100
%
110%
137.50
%
115%
156.25
%
120%
175
%
125%
175
%





Performance Factor Appendix 2
to Performance Unit Agreement
Total Shareholder Return Peer Companies
Aegon NV
 
Legal & General Group
Aflac Inc.
 
Lincoln National Corp.
AIA Group
 
Manulife Financial Corp.
Allianz SE
 
Ping An Insurance Group
Allstate Corp
 
Principal Financial Grp Inc.
American International Group
 
Prudential Financial Inc.
Assicurazioni Generali SPA
 
Prudential PLC
Aviva PLC
 
Travelers Cos. Inc.
AXA
 
Unum Group
Dai-Ichi Life Insurance Co. Ltd.
 
Zurich Financial Services
Hartford Financial Services
 
 



Total Shareholder Return Performance Factor Guidelines
 
Below Threshold
Threshold
Between Threshold and Target
Target
Between Target and Maximum
Maximum
Above Maximum
Performance Result
0 - 24th %tile
25th %tile
26th - 49th %tile
50th %tile
51st -87.4th %tile
87.5th %tile
87.6th -99th %tile
Performance Factor
0%
25%
For each %tile the performance result is above the 25th %tile, add 3% to the
threshold performance factor of 25%.
100%
For each %tile the performance result is above the 50th %tile, add 2% to the
target performance factor of 100%.
175%
175%



Guideline Examples
Performance Result
Performance Factor
24th %tile
0
%
25th %tile
25
%
30th %tile
40
%
40th %tile
70
%
50th %tile
100
%
60th %tile
120
%
70th %tile
140
%
80th %tile
160
%
87.5th %tile
175
%
99th %tile
175
%




3



